Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/026,786 filed 9/21/2020 has been examined.
Claims 1-20 have been cancelled and claims 21-40 have been added by preliminary amendment.
In this Office Action, claims 21-40 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-20 of U.S. Patent No. 10,820,145;
Claims 1-20 of U.S. Patent No. 9,712,970;
Claims 1-20 of U.S. Patent No. 9,584,968;

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant limitations below in order to broaden the scope of the invention.





US 10,820,145 B2 (App. 15623013)
21. (New) A computer-implemented method for deploying a dynamic geofence
to contain a geographic area having a threshold level of content consumption, the
method comprising:
generating a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delaying delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determining that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
causing the electronic content to be displayed on the mobile device.
22. (New) The method of claim 21, further comprising:
if a level of the content consumption in the first geographic area is above a first

consumption in a second geographic area, adjacent to the first geographic area, is
above a second threshold level of content consumption; and
if the level of the content consumption in the second geographic area is above
the second threshold level of content consumption, deploying a second dynamic geofence
to contain both the first geographic area and the second geographic area.
23. (New) The method of claim 22, wherein the first threshold level of content
consumption is the same as the second threshold level of content consumption.
24. (New) The method of claim 21, further comprising:
creating a visual representation of mobile content consumption and current geofences.
25. (New) The method of claim 21, further comprising:
after deploying the first dynamic geo-fence, determining an updated level of a

26. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence is below a first threshold level of content consumption; and
when the updated level of the content consumption within the first dynamic geofence
is below the first threshold level of content consumption, determining if a level of a
content consumption in a second geographic area, within the first dynamic geo-fence, is
above the first threshold level of content consumption.
27. (New) The method of claim 26, wherein, when the level of the content
consumption in the second geographic area is above the first threshold level of content
consumption, decreasing the size of the first dynamic geo-fence to contain only the
second geographic area.

consumption in the second geographic area is below the first threshold level of content
consumption, deleting the first dynamic geo-fence.
29. (New) The method of claim 25, further comprising:
determining if a level of a content consumption in a second geographic area,
adjacent to the first dynamic geo-fence, is above the first threshold level of content
consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both
the first geographic area and the second geographic area.
30. (New) The method of claim 21, wherein, when a mobile device is
determined to be within the first dynamic geo-fence, sending a message for display to a
user at the mobile device via a message notification interface of an operating system of
the mobile device.

determining whether the updated level of the content consumption within the first
dynamic geo-fence has increased from a previous level of the content consumption in
the first geographic area; and
updating launch statistics based on the determination.
32. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a success rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has increased from the previous
level of the content consumption in the first geographic area .
33. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a failure rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has not increased from the

34. (New) The method of claim 21, further comprising:
storing data related to at least one of a geographic location, a duration of
deployment, and a time of deployment for a plurality of dynamic geo-fences.
35. (New) The method of claim 34, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of
the plurality of dynamic geo-fences.
36. (New) The method of claim 35, further comprising:
if a pattern associated with one of the plurality of dynamic geo-fences is
determined, creating a historic geo-fence for the geographic location contained within
the one of the plurality of dynamic geo-fences.
37. (New) A system for deploying a dynamic geo-fence to contain a
geographic area having a threshold level of content consumption, the system

a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processorreadable
instructions, which when executed by the processor configures the processor
to perform a plurality of functions, including functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
cause the electronic content to be displayed on the mobile device.
38. (New) The system of claim 37, wherein the processor is configured to

determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.
39. (New) A computer readable medium storing instructions that, when
executed by a computer, cause the computer to perform functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,

40. (New) The computer-readable medium of claim 39, wherein the processor
is configured to perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.


dynamic geo-fence to contain a geographic area having a threshold level of content
consumption, the method comprising:
monitoring content consumption by mobile devices across a plurality of users in a
network;
determining a level of the content consumption in a first geographic area;
if the level of the content consumption in the first geographic area is above a first
threshold level of content consumption, generating a first dynamic geo-fence containing
the first geographic area;
delaying delivery of predetermined electronic content to a mobile device, wherein
the predetermined electronic content is associated with one or more applications on the
mobile device;
determining that [[a]] the mobile device is within the first dynamic geo-fence; and

causing the predetermined electronic content to be displayed on the mobile device.
2. (Original) The method of claim 1, wherein, if the level of the content
consumption in the first geographic area is above the first threshold level of content
consumption, determining whether a level of a content consumption in a second geographic area, adjacent to the first geographic area, is above a second threshold
level of content consumption; and
if the level of the content consumption in the second geographic area is above
the second threshold level of content consumption, deploying a second dynamic geofence
to contain both the first geographic area and the second geographic area.
3. (Original) The method of claim 2, wherein the first threshold level of
content consumption is the same as the second threshold level of content consumption.

creating a visual representation of mobile content consumption and current geofences.
5. (Original) The method of claim 1, further comprising:
after deploying the first dynamic geo-fence, determining an updated level of a
content consumption within the first dynamic geo-fence.
6. (Original) The method of claim 5, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence is below the first threshold level of content consumption; and
when the updated level of the content consumption within the first dynamic geofence
is below the threshold level of content consumption, determining if a level of a content consumption in a second geographic area, within the first dynamic geo-fence, is
above the threshold level of content consumption.

consumption in the second geographic area is above the first threshold level of content
consumption, decreasing the size of the first dynamic geo-fence to contain only the
second geographic area.
8. (Original) The method of claim 6, wherein, when the level of the content
consumption in the second geographic area is below the first threshold level of content
consumption, deleting the first dynamic geo-fence.
9. (Original) The method of claim 5, further comprising:
determining if a level of a content consumption in a second geographic area,
adjacent to the first dynamic geo-fence, is above the threshold level of content
consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both
the first geographic area and the second geographic area.
10. (Original) The method of claim 1, wherein, when a mobile device is

user at the mobile device via a message notification interface of an operating system of
the mobile device.
11. (Original) The method of claim 5, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence has increased from the level of the content consumption in the first
geographic area; and
updating launch statistics based on the determination.
12. (Original) The method of claim 11, wherein updating launch statistics
comprises:
updating a success rate when the level of the content consumption within the first
dynamic geo-fence is determined to have increased.
13. (Original) The method of claim 11, wherein updating launch statistics
comprises:

dynamic geo-fence is determined not to have increased.
14. (Original) The method of claim 1, further comprising:
storing data related to at least one of a geographic location, a duration of
deployment, and a time of deployment for a plurality of dynamic geo-fences.
15. (Original) The method of claim 14, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of
the plurality of dynamic geo-fences.
16. (Original) The method of claim 15, further comprising:
if a pattern associated with one of the plurality of dynamic geo-fences is
determined, creating a historic geo-fence for the geographic location contained within
the one of the plurality of dynamic geo-fences.
17. (Currently Amended) A system for deploying a dynamic geo-fence to

comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processorreadable
instructions, which when executed by the processor configures the processor
to perform a plurality of functions, including functions to:
monitor a mobile content consumption across a plurality of users;
determine a level of a content consumption in a first geographic area;
if the level of the content consumption in the first geographic area is above
a first threshold level of content consumption, generate a first dynamic geo-fence
containing the first geographic area;
delay delivery of predetermined electronic content to a mobile device,
wherein the predetermined electronic content is associated with one or more
applications on the mobile device;

and upon determining that the mobile device is within the first dynamic geofence,
cause the predetermined electronic content to be displayed on the mobile
device.
18. (Original) The system of claim 17, wherein the processor is configured to
perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.
19. (Currently Amended) A computer readable medium storing instructions
that, when executed by a computer, cause the computer to perform functions to:
monitor a mobile content consumption across a plurality of users;
determine a level of a content consumption in a first geographic area;

threshold level of content consumption, generate a first dynamic geo-fence containing
the first geographic area;
delay delivery of predetermined electronic content to a mobile device, wherein
the predetermined electronic content is associated with one or more applications on the
mobile device;
determine that [[a]] the mobile device is within the first dynamic geo-fence; and upon determining that the mobile device is within the first dynamic geo-fence,
cause the predetermined electronic content to be displayed on the mobile device.
20. (Previously Presented) The computer-readable medium of claim 19,
wherein the processor is configured to perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for

operating system of the mobile device.





Current Application
9712970 (15381607)
21. (New) A computer-implemented method for deploying a dynamic geofence
to contain a geographic area having a threshold level of content consumption, the
method comprising:
generating a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delaying delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determining that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,

22. (New) The method of claim 21, further comprising:
if a level of the content consumption in the first geographic area is above a first
threshold level of content consumption, determining whether a level of a content
consumption in a second geographic area, adjacent to the first geographic area, is
above a second threshold level of content consumption; and
if the level of the content consumption in the second geographic area is above
the second threshold level of content consumption, deploying a second dynamic geofence
to contain both the first geographic area and the second geographic area.
23. (New) The method of claim 22, wherein the first threshold level of content
consumption is the same as the second threshold level of content consumption.
24. (New) The method of claim 21, further comprising:

25. (New) The method of claim 21, further comprising:
after deploying the first dynamic geo-fence, determining an updated level of a
content consumption within the first dynamic geo-fence.
26. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence is below a first threshold level of content consumption; and
when the updated level of the content consumption within the first dynamic geofence
is below the first threshold level of content consumption, determining if a level of a
content consumption in a second geographic area, within the first dynamic geo-fence, is
above the first threshold level of content consumption.
27. (New) The method of claim 26, wherein, when the level of the content

consumption, decreasing the size of the first dynamic geo-fence to contain only the
second geographic area.
28. (New) The method of claim 26, wherein, when the level of the content
consumption in the second geographic area is below the first threshold level of content
consumption, deleting the first dynamic geo-fence.
29. (New) The method of claim 25, further comprising:
determining if a level of a content consumption in a second geographic area,
adjacent to the first dynamic geo-fence, is above the first threshold level of content
consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both
the first geographic area and the second geographic area.
30. (New) The method of claim 21, wherein, when a mobile device is
determined to be within the first dynamic geo-fence, sending a message for display to a

the mobile device.
31. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence has increased from a previous level of the content consumption in
the first geographic area; and
updating launch statistics based on the determination.
32. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a success rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has increased from the previous
level of the content consumption in the first geographic area .
33. (New) The method of claim 31, wherein updating launch statistics
comprises:

content consumption within the first dynamic geo-fence has not increased from the
previous level of the content consumption in the first geographic area.
34. (New) The method of claim 21, further comprising:
storing data related to at least one of a geographic location, a duration of
deployment, and a time of deployment for a plurality of dynamic geo-fences.
35. (New) The method of claim 34, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of
the plurality of dynamic geo-fences.
36. (New) The method of claim 35, further comprising:
if a pattern associated with one of the plurality of dynamic geo-fences is
determined, creating a historic geo-fence for the geographic location contained within
the one of the plurality of dynamic geo-fences.

geographic area having a threshold level of content consumption, the system
comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processorreadable
instructions, which when executed by the processor configures the processor
to perform a plurality of functions, including functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,

38. (New) The system of claim 37, wherein the processor is configured to
perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.
39. (New) A computer readable medium storing instructions that, when
executed by a computer, cause the computer to perform functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;

upon determining that the mobile device is within the first dynamic geo-fence,
cause the electronic content to be displayed on the mobile device.
40. (New) The computer-readable medium of claim 39, wherein the processor
is configured to perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.

storing one or more electronic messages in a message storage;
monitoring data usage by mobile devices across a plurality of users in a network;
determining a level of data usage by the mobile devices in a first geographic area over a predetermined amount of time;
if the level of data usage by the mobile devices in the first geographic area over the predetermined amount of time is above a first threshold level of data usage, deploying a first virtual geo-fence containing the first geographic area based on a historical 
in response to determining that a mobile device has entered the first geographic area corresponding to the first virtual geo-fence, providing one or more electronic messages in the message storage to the mobile device for display to a user.
2. The method of claim 1, wherein, if the level of the data usage in the first geographic area is above the first threshold level of data usage, determining whether a level of a data usage in a second geographic area, adjacent to the first geographic area, is above a second threshold level of data usage; and
if the level of the data usage in the second geographic area is above the second threshold level of data usage, deploying a second virtual geo-fence to contain both the first geographic area and the second geographic area.
3. The method of claim 2, wherein the first threshold level of data usage is the same as the second threshold level of data usage.

generating and displaying a visual representation of mobile data usage and current geo-fences.
5. The method of claim 1, further comprising:
after deploying the first virtual geo-fence, determining an updated level of a data usage within the first virtual geo-fence.
6. The method of claim 5, further comprising:
determining whether the updated level of the data usage within the first virtual geo-fence is below the first threshold level of data usage; and
when the updated level of the data usage within the first virtual geo-fence is below the threshold level of data usage, determining if a level of a data usage in a second geographic area, within the first virtual geo-fence, is above the threshold level of data usage.
7. The method of claim 6, wherein, when the level of the data usage in the second geographic area is above the first threshold level of data usage, decreasing the size of the first virtual geo-fence to contain only the second geographic area.

9. The method of claim 5, further comprising:
determining if a level of a data usage in a second geographic area, adjacent to the first virtual geo-fence, is above the threshold level of data usage, and, if so, increasing a size of the first virtual geo-fence to contain both the first geographic area and the second geographic area.
10. The method of claim 1, wherein the provided one or more messages in the message storage are displayed via a message notification interface of an operating system of the mobile device.
11. The method of claim 5, further comprising:
determining whether the updated level of the data usage within the first virtual geo-fence has increased from the level of the data usage in the first geographic area; and

12. The method of claim 11, wherein updating launch statistics comprises:
updating a success rate when the level of the data usage within the first virtual geo-fence is determined to have increased.
13. The method of claim 11, wherein updating launch statistics comprises:
updating a failure rate when the level of data usage within the first virtual geo-fence is determined not to have increased.
14. The method of claim 1, further comprising:
storing data related to at least one of a geographic location, a duration of deployment, and a time of deployment for a plurality of virtual geo-fences.
15. The method of claim 14, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of the plurality of virtual geo-fences.
16. The method of claim 15, further comprising:

17. A system for deploying a virtual geo-fence to contain a geographic area having a threshold level of data usage, the system comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to:
monitor data usage by mobile devices across a plurality of users;
determine a level of a data usage by the mobile devices in a first geographic area over a predetermined amount of time;
if the level of data usage by the mobile devices in the first geographic area over the predetermined amount of time is above a first 
in response to determining that a mobile device has entered the first geographic area corresponding to the first virtual geo-fence, provide one or more messages in the message storage to the mobile device for display to a user.
18. The system of claim 17, wherein the provided one or more messages in the message storage are displayed via a message notification interface of an operating system of the mobile device.
19. A non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to:
monitor data usage by mobile devices across a plurality of users;
determine a level of a data usage by the mobile devices in a first geographic area over a predetermined amount of time;
if the level of data usage by the mobile devices in the first geographic area over the 
in response to determining that a mobile device has entered the first geographic area corresponding to the first virtual geo-fence, provide one or more messages in a message storage to the mobile device for display to a user.
20. The computer-readable medium of claim 19, wherein the provided one or more messages in the message storage are displayed via a message notification interface of an operating system of the mobile device.




Current Application
9584968 (14283932)
21. (New) A computer-implemented method for deploying a dynamic geofence
to contain a geographic area having a threshold level of content consumption, the
method comprising:

content consumption by mobile devices in the first geographic area;
delaying delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determining that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
causing the electronic content to be displayed on the mobile device.
22. (New) The method of claim 21, further comprising:
if a level of the content consumption in the first geographic area is above a first
threshold level of content consumption, determining whether a level of a content
consumption in a second geographic area, adjacent to the first geographic area, is
above a second threshold level of content consumption; and

the second threshold level of content consumption, deploying a second dynamic geofence
to contain both the first geographic area and the second geographic area.
23. (New) The method of claim 22, wherein the first threshold level of content
consumption is the same as the second threshold level of content consumption.
24. (New) The method of claim 21, further comprising:
creating a visual representation of mobile content consumption and current geofences.
25. (New) The method of claim 21, further comprising:
after deploying the first dynamic geo-fence, determining an updated level of a
content consumption within the first dynamic geo-fence.
26. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first

when the updated level of the content consumption within the first dynamic geofence
is below the first threshold level of content consumption, determining if a level of a
content consumption in a second geographic area, within the first dynamic geo-fence, is
above the first threshold level of content consumption.
27. (New) The method of claim 26, wherein, when the level of the content
consumption in the second geographic area is above the first threshold level of content
consumption, decreasing the size of the first dynamic geo-fence to contain only the
second geographic area.
28. (New) The method of claim 26, wherein, when the level of the content
consumption in the second geographic area is below the first threshold level of content
consumption, deleting the first dynamic geo-fence.

determining if a level of a content consumption in a second geographic area,
adjacent to the first dynamic geo-fence, is above the first threshold level of content
consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both
the first geographic area and the second geographic area.
30. (New) The method of claim 21, wherein, when a mobile device is
determined to be within the first dynamic geo-fence, sending a message for display to a
user at the mobile device via a message notification interface of an operating system of
the mobile device.
31. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence has increased from a previous level of the content consumption in
the first geographic area; and

32. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a success rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has increased from the previous
level of the content consumption in the first geographic area .
33. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a failure rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has not increased from the
previous level of the content consumption in the first geographic area.
34. (New) The method of claim 21, further comprising:
storing data related to at least one of a geographic location, a duration of

35. (New) The method of claim 34, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of
the plurality of dynamic geo-fences.
36. (New) The method of claim 35, further comprising:
if a pattern associated with one of the plurality of dynamic geo-fences is
determined, creating a historic geo-fence for the geographic location contained within
the one of the plurality of dynamic geo-fences.
37. (New) A system for deploying a dynamic geo-fence to contain a
geographic area having a threshold level of content consumption, the system
comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processorreadable

to perform a plurality of functions, including functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
cause the electronic content to be displayed on the mobile device.
38. (New) The system of claim 37, wherein the processor is configured to
perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for

operating system of the mobile device.
39. (New) A computer readable medium storing instructions that, when
executed by a computer, cause the computer to perform functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
cause the electronic content to be displayed on the mobile device.
40. (New) The computer-readable medium of claim 39, wherein the processor
is configured to perform functions to:

if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.


monitoring data usage by mobile devices across a plurality of users in a network;
determining a level of data usage by the mobile devices in a first geographic area over a predetermined amount of time; and
if the level of data usage by the mobile devices in the first geographic area over the predetermined amount of time is above a first threshold level of data usage, deploying a first dynamic geo-fence containing the first geographic area; and
in response to determining that a mobile device has entered the first geographic area corresponding to the first dynamic geo-fence, providing one or more messages in the message queue to the mobile device for display to a user.
2. The method of claim 1, wherein, if the level of the data usage in the first geographic area is above the first threshold level of data usage, determining whether a level of a data usage in a second geographic area, adjacent 
if the level of the data usage in the second geographic area is above the second threshold level of data usage, deploying a second dynamic geo-fence to contain both the first geographic area and the second geographic area.
3. The method of claim 2, wherein the first threshold level of data usage is the same as the second threshold level of data usage.
4. The method of claim 1, further comprising:
creating a visual representation of mobile data usage and current geo-fences.
5. The method of claim 1, further comprising:
after deploying the first dynamic geo-fence, determining an updated level of a data usage within the first dynamic geo-fence.
6. The method of claim 5, further comprising:
determining whether the updated level of the data usage within the first dynamic geo-fence is below the first threshold level of data usage; and
when the updated level of the data usage within the first dynamic geo-fence is below 
7. The method of claim 6, wherein, when the level of the data usage in the second geographic area is above the first threshold level of data usage, decreasing the size of the first dynamic geo-fence to contain only the second geographic area.
8. The method of claim 6, wherein, when the level of the data usage in the second geographic area is below the first threshold level of data usage, deleting the first dynamic geo-fence.
9. The method of claim 5, further comprising:
determining if a level of a data usage in a second geographic area, adjacent to the first dynamic geo-fence, is above the threshold level of data usage, and, if so, increasing a size of the first dynamic geo-fence to contain both the first geographic area and the second geographic area.

11. The method of claim 5, further comprising:
determining whether the updated level of the data usage within the first dynamic geo-fence has increased from the level of the data usage in the first geographic area; and
updating launch statistics based on the determination.
12. The method of claim 11, wherein updating launch statistics comprises:
updating a success rate when the level of the data usage within the first dynamic geo-fence is determined to have increased.
13. The method of claim 11, wherein updating launch statistics comprises:
updating a failure rate when the level of data usage within the first dynamic geo-fence is determined not to have increased.
14. The method of claim 1, further comprising:

15. The method of claim 14, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of the plurality of dynamic geo-fences.
16. The method of claim 15, further comprising:
if a pattern associated with one of the plurality of dynamic geo-fences is determined, creating a historic geo-fence for the geographic location contained within the one of the plurality of dynamic geo-fences.
17. A system for deploying a dynamic geo-fence to contain a geographic area having a threshold level of data usage, the system comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processor-readable instructions, which when executed by the 
monitor data usage by mobile devices across a plurality of users;
determine a level of a data usage by the mobile devices in a first geographic area over a predetermined amount of time;
if the level of data usage by the mobile devices in the first geographic area over the predetermined amount of time is above a first threshold level of data usage, deploy a first dynamic geo-fence containing the first geographic area; and
in response to determining that a mobile device has entered the first geographic area corresponding to the first dynamic geo-fence, provide one or more messages in the message queue to the mobile device for display to a user.
18. The system of claim 17, wherein the provided one or more messages in the message queue are displayed via a message notification interface of an operating system of the mobile device.

monitor data usage by mobile devices across a plurality of users;
determine a level of a data usage by the mobile devices in a first geographic area over a predetermined amount of time;
if the level of data usage by the mobile devices in the first geographic area over the predetermined amount of time is above a first threshold level of data usage, deploy a first dynamic geo-fence containing the first geographic area; and
in response to determining that a mobile device has entered the first geographic area corresponding to the first dynamic geo-fence, provide one or more messages in the message queue to the mobile device for display to a user.
20. The computer-readable medium of claim 19, wherein the provided one or more messages in the message queue are 




Allowable Subject Matter
Claims 21-40 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patton et al., US Pub. No.: US 2015/0095355, teaches an improved technique for dynamically curating content based on geographic location, including: concurrently monitoring content tagged with geographic locations located within a plurality of predetermined geofences, each geofence comprising a set of linear boundaries forming a closed loop encircling a geographic region; selecting a geofence from the plurality of geofences in response to a content generation parameter for content associated with the geofence exceeding a threshold 
Stapel et al., US Pub. No. 2012/0306660, teaches improved techniques for Location-based notification architecture that provides notification relevance to a user and/or a user goal where the size of the virtual perimeter or boundary is changed dynamically based on changes in relevance to a user and/or user goal, and thus, can be made dependent on various factors and the size of the perimeter can increase or decrease according to user preferences that are learned over time (e.g., preference for a gas station of a specific company) where these capabilities improve the relevance of the notification the user receives and the relevance of a notification to the user can be improved by tuning the perimeter size according to known parameters that depend on the point of interest ( e.g., business) itself and/or by tuning of the size of virtual perimeter according to parameters associated with user behavior;
and
Ricci et al., US Pub. No. 20140309864, teaches a vehicle control system can determine a location of the vehicle and evaluate laws and rules of the location to determine if changes to an instrument display are required. The vehicle control system can automatically configure the instrument display for the location. The vehicle control system can image and translate traffic signs in the location. The vehicle control system can also determine if the location is associated with an interruption of a communication network, identify an alternate communication network, and automatically transfer to the alternate communication network. An alert may be generated by the vehicle control system that includes information related to traffic rules, languages, and communication networks of the location that are different than a previous location of the vehicle.







CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/14/2022